

114 HR 5660 IH: Retail Checking Account Protection Act of 2016
U.S. House of Representatives
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5660IN THE HOUSE OF REPRESENTATIVESJuly 7, 2016Mr. Williams (for himself and Ms. Moore) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Deposit Insurance Act to provide that the stable retail deposits of an insured
			 depository institution are not considered to be funds obtained by or
			 through a deposit broker, and for other purposes.
	
 1.Short titleThis Act may be cited as the Retail Checking Account Protection Act of 2016. 2.Limited exception for stable retail deposits (a)In generalSection 29 of the Federal Deposit Insurance Act (12 U.S.C. 1831f) is amended by adding at the end the following new subsection:
				
					(i)Limited exception for stable retail deposits
 (1)In generalStable retail deposits of an insured depository institution shall not be considered to be funds obtained, directly or indirectly, by or through a deposit broker.
 (2)Rule of constructionNothing in this subsection shall be construed to limit the authority of the Corporation to require, on a case-by-case basis, that an insured depository institution that is less than adequately capitalized (as defined in section 38(b)(1)(B)) not accept particular types of deposits upon finding that the acceptance of such deposits constitutes an unsafe or unsound practice with respect to such institution.
 (3)DefinitionsIn this subsection: (A)Stable retail depositThe term stable retail deposit means a stable retail deposit (as defined under section 329.3 of title 12, Code of Federal Regulations, as in effect on January 1, 2016) that is in an account—
 (i)opened by a retail customer; and (ii)that is held in the name of the retail customer.
 (B)Retail customerThe term retail customer has the meaning given the term retail customer or counterparty under section 329.3 of title 12, Code of Federal Regulations, as in effect on January 1, 2016. . (b)ApplicabilityNothing in this Act or the amendment made by this Act shall be construed to limit the application of any provision of the Federal Deposit Insurance Act, other than section 29 of such Act (12 U.S.C. 1831f), to an insured depository institution (as defined in section 3 of such Act (12 U.S.C. 1813)).
			